Citation Nr: 0420967	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  93-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of bilateral trench 
foot prior to January 12, 1998.  

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of left trench foot 
from January 12, 1998.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of right trench foot 
from January 12, 1998.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1947.  

In a November 1947 rating decision, service connection was 
granted for bilateral trench feet and a noncompensable 
disability rating was assigned.  In a June 1972 rating 
decision, the assigned disability rating was increased to 10 
percent.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied an increase from the 
10 percent rating in effect at that time for bilateral trench 
feet.  In December 1994 and November 1997, the Board remanded 
the case to the RO for additional development.  

In a rating decision dated in June 2002, the RO assigned 
separate 10 percent ratings for residuals of left trench foot 
and residuals of right trench foot, each effective January 
12, 1998, based on changes in rating criteria for residuals 
of cold injury under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
The veteran's appeal has continued.  

In March 2003, in accordance with regulations then in effect, 
the Board ordered additional development of the increased 
rating claims by its own Evidence Development Unit.  In a 
decision in May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the regulation pertaining to 
the Board obtaining and considering evidence without remand 
to the agency of original jurisdiction and without having to 
obtain the veteran's waiver of such consideration.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Due to that decision, the 
Board in December 2003 remanded the increased rating issues 
to the RO for the additional required development.  After 
additional evidence was received, a supplemental statement of 
the case was issued in February 2004.  The veteran's VA 
claims folder has been returned to the Board.  

In June 2004, the veteran's representative filed a motion to 
advance this case on the docket.  Taking into consideration 
the veteran's advanced age, a Deputy Vice Chairman of the 
Board granted the motion for advancement on the docket.  
See 38 C.F.R. § 20.900(c) (2003).  

Issues not on appeal

The December 1992 RO rating decision also denied secondary 
service connection for peripheral vascular disease and 
peripheral neuropathy.  

In a rating decision dated in July 2000 the RO granted 
service connection for peripheral neuropathy; a 10 percent 
disability rating was assigned effective June 29, 1992, the 
date of the veteran's claim.  To the Board's knowledge, the 
veteran has not expressed disagreement with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  

In a decision dated in June 2003, the Board denied service 
connection for peripheral vascular disease secondary to 
bilateral trench foot.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2003).

Accordingly, the secondary service connection issues have 
been resolved and are no longer on appeal.



FINDINGS OF FACT

1.  The veteran's residuals of bilateral trench foot 
(excluding neurological findings) are manifested by bilateral 
foot pain plus nail abnormalities of each foot, and there is 
medical evidence indicating that edema and color changes of 
the feet are residuals of bilateral trench foot; X-rays have 
documented degenerative changes in each foot.  

2.  The evidence does not show that the veteran's bilateral 
trench foot is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.



CONCLUSIONS OF LAW

1.  The requirements for a 30 percent evaluation for 
bilateral trench foot have been met under the rating criteria 
in effect prior to January 12, 1998.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (as in 
effect prior to January 12, 1998); 38 C.F.R. §§ 3.159, 4.3, 
4.7 (2003).  

2.  The requirements for a 30 percent evaluation for 
residuals of left trench foot have been met under the rating 
criteria in effect from January 12, 1998.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic 
Code 7122 (2003).  

3.  The requirements for a 30 percent rating for residuals of 
right trench foot have been met under the rating criteria in 
effect from January 12, 1998.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code 
7122 (2003).  

4.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. § 3.321(b) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected residuals of trench feet, which are currently 
evaluated as 10 percent disabling in each foot.  
As noted in the Introduction, the veteran's service-connected 
bilateral trench feet was assigned  single 10 percent rating 
prior to the change in VA regulations which became effective 
on January 12, 1998.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes. The Board will then address the issues on appeal, 
providing a common factual background, relevant VA law and 
regulations, an analysis of each claim, and a decision for 
each.

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002)).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, which has 
been pending since well before November 2000, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well-grounded claim, 38 
U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
that would support his increased rating claims in the 
February 1993 Statement of the Case and the June 2002 and 
February 2004 Supplemental Statements of the Case.

Significantly, in January 2003, in accordance with 
regulations then in effect, the Board sent the veteran a 
letter, with a copy to his representative, in which the Board 
notified the veteran what evidence was necessary to 
substantiate his increased rating claims and informed the 
veteran about what VA's responsibilities were and what his 
responsibilities were in adjudicating his claims.  He was 
informed that VA would obtain any VA medical records or other 
medical treatment records that the veteran told VA about if 
he provided sufficient information.  The veteran was told to 
submit any additional information or evidence within 30 days, 
and the Board explained that if he sent additional 
information or evidence within one year and it was decided 
that he was entitled to the claimed benefits, it might be 
possible to pay him from the date of receipt of his claim.  
In addition, in a February 2004 letter, the Appeals 
Management Center of the Veterans Benefits Administration 
advised the veteran that it had obtained his VA treatment 
records from the VA Medical Center in Indianapolis, Indiana, 
and advised the veteran to submit within 60 days any 
additional information he wanted considered with respect to 
his appeal.  The veteran has not submitted or identified any 
additional evidence.  

In Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs), 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In this case, the letter sent to the veteran in January 2003 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Therefore, he was notified properly of 
his statutory rights.  Moreover, the factual scenario in the 
PVA case is inapplicable to the specific circumstances of 
this case.  The Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period for 
submitting evidence had expired.  In other words, the Federal 
Circuit wanted to ensure that a claimant had sufficient time 
to submit evidence before an adjudication was made.  Here, 
the veteran has had several years, including over a year 
since the January 2003 VCAA letter, to submit evidence in 
support of his claim.  It now appears that VA has all the 
information needed to decide the issues adjudicated below, 
and the veteran has not intimated that additional development 
would aid his case.  

The Board additionally observes that the recently passed 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (December 16, 2003), permits VA to adjudicate 
a claim within a year of receipt.  This legislation 
reinstated VA's authority to make decisions on all claims 
without waiting for expiration of the one-year VCAA notice 
period, provided that appropriate development under currently 
existing law has been accomplished.  This legislation was 
made retroactively effective from the date of passage of the 
VCAA, November 9, 2000, and is therefore applicable to this 
case.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Besides the veteran's service medical records, there are VA 
examination and treatment reports on file, including reports 
of multiple physical examinations, which will be described 
below.

The Board concludes that all available evidence that is 
pertinent to the issues decided herein has been obtained.  
Neither the veteran nor his representative has pointed to any 
additional information that needs to be added to the record.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits.  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all the evidence of record pertaining to the 
veteran's medical history.  In light of the complicated 
combination of service-connected and nonservice-connected 
disabilities and their overlapping symptoms, the Board has 
carefully reviewed the record and will present an outline of 
the veteran's entire medical history dating from service.  

The veteran's service medical records show that while serving 
in France in mid-November 1944, the veteran was noted to have 
severely swollen feet, with a possible diagnosis of immersion 
feet.  There was burning, swelling and numbness of the feet.  
He was sent to a clearing station where the diagnosis was 
bilateral trench foot and was then evacuated by litter on a 
hospital train.  He was sent from the 34th General Hospital 
to the 91st General Hospital where he was placed on Buerger's 
exercises.   In mid-December 1944, pulsations, color and 
sensation were reported as good, and the veteran was 
ambulating.  In late December 1944, the veteran complained of 
soreness of the left foot, and an examiner noted that the 
plantar surface of the left foot was slightly tender.  In 
early January 1945, the veteran continued to complain of 
swelling of his feet on excess walking.  At a consultation in 
early January 1945, the physician said the veteran's feet 
seemed to be in pretty good shape.  He noted that the dorsal 
pedis arteries seemed to have reduced pulsations, 
bilaterally.  The physician stated that he believed that the 
veteran would be able to do some limited type of duty and 
recommended reclassification to limited duty.  In late 
January 1945, X-rays of the feet using soft tissue techniques 
did not reveal interference with blood supply to the 
phalanges.  The clinical diagnosis at that time was trench 
foot, ten weeks since onset.  

In a record entry dated in October 1945, it was noted that 
the veteran had a history of his feet having been frozen in 
November 1944 with hospitalization and having been put on 
permanent limited duty.  Examination in October 1945 revealed 
moderate sweating of both feet with no swelling, no 
discoloration and temperature normal.  On examination in 
December 1945, there was purplish discoloration of the feet, 
and there was slight edema of the left foot and leg.  In 
addition, under neurological diagnosis, the examiner noted 
numbness of the left foot.  At the veteran's May 1947 
physical examination for discharge from service, he was noted 
to have a history of trench foot in 1944; there were no 
findings of residuals noted on the physical examination 
report.  

In a November 1947 rating decision, the RO granted service 
connection for trench feet and assigned a noncompensable 
rating effective from the day following separation from 
service in June 1947.  

At a VA examination in May 1972, the veteran reported that 
since his cold injury in service he had had spells or 
suffered pricking pain and cold feelings of the toes of both 
feet, especially after standing for long periods.  
Examination revealed fungus infection of the feet and of all 
the toenails.  The infection involved the soles of both feet 
and bases of the toes as well as the spaces between the toes.  
The examiner said that examination of the feet revealed the 
skin to have purplish discoloration at the tips of all the 
toes to the plantar surface of the toes.  On raising both 
lower extremities to about 30 degrees, the purplish 
discoloration disappeared, and there was tenderness of the 
tips of the toes.  The distal third of the feet down to the 
tips of the toes were cold to touch.  There was desquamation 
of the skin over the soles, and there were macerated areas 
between the toes.  All the toenails were dry and dull and 
yellowish color with some destruction of the nail tissues.  
The diagnoses were trench foot with residuals, bilateral, and 
onychomycosis, toenails, athlete's foot, severe, bilateral.  

In a June 1972 rating decision the RO granted an increased 
rating, to 10 percent, for the veteran's bilateral trench 
foot.  

A VA outpatient record shows that in December 1972 the 
veteran was seen with complaints of a tingling sensation on 
the hands and feet, but more on the left side.  He said his 
hands and feet felt cold all the time.  On examination, the 
feet were cold and blanched when raised; they were bluish 
pink on dependant position.  The diagnosis was residuals of 
trench feet.  The RO continued the 10 percent rating in a 
January 1973 rating decision. 

At a VA examination in May 1974, the veteran gave a history 
of bilateral trench foot in service in 1944, when he said his 
feet were quite swollen, blistered, sore and purplish in 
color.  He reported that he had continued to have painful 
feet ever since, but said his feet had become more painful 
within the past two to three years.  The veteran said that 
occasionally his feet developed a bluish purplish color and 
were swollen.  He also said there was terrific itching above 
the ankles, and he said that his feet tended to perspire more 
than they used to.  On examination, the feet were pink and 
warm to touch.  Except for the right large toe, the toes were 
not purplish or bluish in color.  There was no rash or skin 
change at the time.  Both feet were slightly puffy, but no 
definite pitting edema was present.  The veteran said that 
his feet were more painful and itched more intensely that 
they had a year or two earlier.  The diagnosis was trench 
feet, bilateral, with residuals.  The RO continued the 
10 percent rating in a June 1974 rating decision.

A VA hospital summary shows that the veteran was hospitalized 
in June 1974 after having come into the outpatient clinic 
complaining of burning feet.  He said that his feet first 
started burning soon after an episode of bilateral frostbite 
during World War II.  He said that he had been able to live 
with his burning feet until approximately four months before 
hospitalization when the burning became more severe and 
constant.  The veteran was noted to have a family history of 
insulin-dependent diabetes mellitus.  Examination of the skin 
revealed trophic changes in both feet with some scaly nail 
and skin manifestations.  Sensory examination revealed 
hyperpathia over both feet, mostly over the plantar aspect.  
There was no change in pinprick, light touch or 
proprioception or vibration except mild to decreased 
vibration in the lower leg and feet.  The impression on 
admission was that the veteran had a peripheral neuropathy 
superimposed on a post-frostbite pain syndrome.  He was 
admitted to rule out treatable causes of peripheral 
neuropathy.  During hospitalization, electromyography 
findings were consistent with a peripheral neuropathy.  A 5-
hour glucose tolerance test showed a diabetic-type curve.  
X-rays of the feet were within normal limits.  The final 
diagnoses were adult onset diabetes mellitus, peripheral 
neuropathy and status post frostbite of both feet.  

Thereafter, the RO continued the 10 percent rating for trench 
feet, and the veteran appealed to the Board.  In a decision 
dated in February 1975, the Board affirmed the 10 percent 
rating and found that disability attributable to the 
veteran's service-connected bilateral trench foot was 
principally manifested by some trophic skin changes in the 
feet and changes in the nails.  

VA outpatient records dated in March 1984 show the veteran 
complained of intermittent pain and swelling of his left leg.  
A VA abbreviated medical record shows that the veteran was 
hospitalized overnight in April 1984 with complaints of left 
leg pain.  He also complained of burning in the left leg and 
foot.  X-rays of the feet showed ligamentous calcification of 
the calcaneus, bilaterally.  In a July 1984 rating decision, 
the RO continued the 10 percent rating for bilateral trench 
foot.  

Thereafter, the RO obtained VA outpatient records showing 
that the veteran was seen in February 1984 with complaints of 
blanching, itching and burning of his feet.  In March 1984, 
he complained of cold and tender feet with decreased strength 
on the left for the past four to five months.  The veteran 
was seen in an orthopedic clinic in April 1984 where he 
complained of increased pain and tenderness of the left foot 
and left leg.  He claimed pain with light touch, especially 
in the toes.  The veteran asked whether there was an 
association with his frostbite during World War II.  The 
examiner noted the veteran had had a laminectomy in 1971.  
On examination there was pain on palpation of the left foot 
and deep palpation of the left leg, and there was sensitivity 
to light touch.  There was also some point tenderness in the 
lumbar spine region.  The examiner said the impression was no 
current orthopedic problem and said that he was unable to 
conclude that the pain and tenderness were associated with 
frostbite.  The veteran was then seen in the medical clinic 
and was hospitalized in June 1984 as noted earlier.  

In a letter dated in October 1984, W.M.F., D.C., stated that 
the veteran had been under his care for the past 15 years and 
had symptoms of peresthesia in both feet with corresponding 
lack of circulation.  Dr. Fulton said the diagnosis was 
chronic low back - L5-S1 disc, bilateral.  

The veteran testified before a RO rating board at a hearing 
held at the RO in October 1984.  He testified that at the 
time his was treated for his frozen feet in service, the 
doctor told him that in later years he would have trouble 
with them.  The veteran testified that at times his feet 
turned red or blue and that once in a while they turned black 
around the toes.  He testified that the discoloration was 
generally in his toes.  He that his heels hurt and that it 
hurt to walk.  He said both feet bothered him, his left foot 
more than the right.  The rating board included a physician 
who examined the veteran's feet at the hearing and said that 
superficial examination indicated lack of normal circulation 
in the feet.  He said the veteran's extremities were cold and 
there were malformations of the large toes extending to the 
small toe.  The veteran testified that from service in the 
1940s to 1971 when he had back surgery, his feet hurt and 
burned but that he was younger and took aspirin and got along 
although part of the time he had to stay off his feet and 
missed work.  At the hearing, the veteran testified that 
currently his feet seemed a little worse in the winter than 
summer, but that in extreme hot or cold weather, 
particularly, his feet stung and burned 24 hours a day.   

VA outpatient records show that in June 1985 the veteran 
reported that he had frostbite in service in 1944 and that 
his bilateral foot pain became worse in 1971 and had recently 
become progressively worse.  He said the pain progressed from 
his feet up to his mid thighs.  He said the pain occurred at 
rest but got worse when he walked.  On examination both feet 
felt rather cold and the left calf was larger than the right.  
The examiner said this seemed to be due to hypertrophy of 
muscle.  Lower extremity vascular examination in July 1985 
was normal, with no change from an earlier study in December 
1984.  

In a letter dated in September 1985, Dr. F. stated that the 
veteran had been under his care for chronic cervical strain, 
thoracic kyphosis and chronic low back L5-S1 disc, bilateral.  
He said the veteran's symptoms included paresthesia, both 
feet, with corresponding bilateral claudication, especially 
worse with walking.  Dr. F. further stated the veteran had 
been under his care since approximately 1969.  He said the 
foot, leg and thigh problems began about 1971 and that 
symptoms had worsened progressively since that time.  

In a decision dated in March 1986, the Board found that the 
veteran had bilateral trench foot productive of no more than 
mild symptoms and concluded that the schedular criteria for a 
rating in excess of 10 percent had not been met.  

A VA hospital summary shows the veteran was hospitalized in 
July 1989 with complaints of chronic back pain and bilateral 
leg pain.  The leg pains and paresthesia had recently 
increased in frequency and were worse on the left than the 
right.  He also complained of a lot of aching and pain and 
swelling of his calves after walking a few hundred yards.  On 
examination, sensation was reduced over the L5-S1 
distribution of the left side, and there was some reduction 
on the right suggestive of a possible peripheral 
polyneuropathy.  Examination of the extremities showed that 
both lower extremities appeared a little erythematous, and 
the skin was a little atrophic with loss of hair over the 
distal aspect of the extremities.  There was rather poor 
capillary refill.  Pedal pulses were not palpable in the 
dorsalis pedis area, and posterior tibials were barely 
palpable.  A distal lumbar myelogram showed evidence of 
previous surgery in terms of a laminectomy in the lumbar 
spine area.  At the L2-L3 space there appeared to be a bulge 
with some distortion of the nerve roots, particularly on the 
right.  The physician stated it was his feeling that the 
veteran's symptomatology was a result of multiple problems, 
and the physician said he did not feel that presently the 
veteran would benefit from further surgical intervention.  
The discharge diagnoses were:  severe low back pain and 
bilateral leg pain secondary to lumbar spondylosis; possible 
vascular insufficiency; possible sympathetic dystrophy; and 
diabetes, adult onset.  

The veteran was seen at a VA vascular surgery clinic in 
September 1989.  It was noted that the veteran was being 
worked up for bilateral lower extremity pain in the feet and 
calves unrelated to exercise.   On examination he had warm 
feet bilaterally with good color and positive pulses except 
for the left posterior tibial.  The examiner noted the 
results of a Doppler study and reported that his assessment 
was negative evidence of vascular cause for the veteran's 
pain.  The impression reported on a vascular study report on 
the same date in September 1989 was right superficial femoral 
artery disease and left trifurcation occlusive disease.  A 
few days latter, the impression at a neurology clinic visit 
was possible sympathetic dystrophy and possible diabetic 
neuropathy.  The assessment at a pain clinic still later in 
September 1989 was pain lower extremities, doubt neurogenic 
or vascular, possible diabetic neuropathy versus frostbite 
injury.  When the veteran was seen by the rehabilitation 
medicine service in October 1989, he was noted to have non-
insulin-dependent diabetes mellitus and be status post lumbar 
laminectomy in 1947 and 1971.  His past medical history was 
said to include low back pain and bilateral leg pain 
secondary to lumbar spondylosis, frostbite in feet and 
peripheral vascular disease.  

At a VA examination in February 1990, the veteran reported 
that his feet were exposed to very cold temperatures in 
service and froze.  He reported that therapy had been 
symptomatic and he said he had had pain in both feet and legs 
since that time.  His current complaint was pain in both 
feet.  On examination, the veteran's feet appeared normal 
except for dystrophic toenails.  The feet were very tender to 
palpation; pulses were present.  The clinical diagnosis was 
bilateral trench feet, history of.  X-rays of the feet showed 
for each foot that there was planter enthesopathy without 
Achilles enthesopathy.  On the right there was an ossicle 
present in the brevis tendon and in the deltoid ligament.  On 
the left there were ossicles in the brevis tendon.  There was 
an apparent fracture of the tuft of the distal phalanx of the 
first digit on the right.  

At a hearing conducted before a hearing officer at the RO in 
October 1990, the veteran testified that his feet had 
bothered him since 1944 and were getting worse.  He testified 
that his feet became swollen, smelled bad and burned.  He 
also said that at times he could barely tolerate putting his 
weight on them.  He testified that although his feet had 
appeared normal at the February 1990 examination, he had had 
continuing problems with them since 1944.  He testified that 
his feet felt cold year round and that his toenails grew very 
large and peeled off down to the quick.  He said he had to be 
careful about putting his feet into hot water because he 
could get scalded.  He testified that he had a lot of trouble 
with walking because of his feet.  

In a report dated in August 1990, a private examiner stated 
that the veteran had weak dorsalis pedis pulses, bilaterally, 
and negative posterior tibial pulses.  There was redness of 
the feet with mild swelling.  The examiner was unable to 
elicit any reflex moves of the toes.  The examiner said that 
without further tests he could not give a definite diagnosis.  

In an October 1990 letter, R.S.D., M.D. stated that he 
examined the veteran in September 1990.  He noted that the 
veteran had a history of severe frostbite, which he suffered 
during World War II.  He noted that the veteran lost no 
digits at that time, but did slough skin and was unable to 
walk for some time.  Dr. D. noted that since that time the 
veteran had had extensive neuropathic discomfort in both feet 
with little in the way of relief from any therapeutic 
modality.  On examination, the veteran had normal pulses and 
good skin blood flow on both sides.  There was no obvious 
venous difficulty, either in the way of ulceration or 
varicose veins, 
and Dr. D. stated that these findings were confirmed on 
Doppler.  Dr. D. indicated  he felt that the large arterial 
and venous supply to both legs was normal.  He said the 
veteran clearly had sympathetic dysfunction based on his 
frostbite many years ago.  

In a decision dated in January 1992, the Board found that the 
veteran's service-connected bilateral trench feet residuals 
were productive of symptomatology of no more than a mild 
degree and concluded that an evaluation in excess of 10 
percent for bilateral trench feet residuals was not 
warranted.  

VA outpatient records received at the RO in February 1992 
show that in June 1991, the veteran was seen for follow up of 
his diabetes mellitus.  He complained of increased burning 
and tingling in his lower extremities, especially at night.  
On examination there were no ulcers on the extremities except 
there was skin breakdown on the left hand.  In October 1991 
the veteran was seen with complaints of persistent lower 
extremity burning, coldness and pain.  On examination, the 
lower extremities were cold to touch.  The assessment 
included diabetes mellitus and lower extremity burning.  In 
February 1992, the veteran reported severe cramping, burning 
and swelling of his lower extremities, especially at night.  
After examination, the assessment was diabetes mellitus, 
hypertension and lower extremity burning.  

In a letter dated in June 1992, Dr. F. stated that the 
veteran was under his care for chronic lumbar spinal 
myofascitis with complicating segmental dysfunction.  He said 
there were incidental findings of severe lower extremity 
circulatory insufficiency, chronic.  He said this was the 
total result of service-related frostbite complications 
before the veteran's discharge from active duty.  

In a December 1992 rating decision, the RO denied an 
increased rating for bilateral trench feet and denied service 
connection for peripheral neuropathy and peripheral vascular 
disease.  The veteran disagreed with the decision and 
perfected his appeal.  As was noted earlier, in a rating 
decision dated in July 2000, the RO granted secondary service 
connection for peripheral neuropathy on an aggravation basis 
and assigned a 10 percent rating effective from June 1992.  
In a decision dated in June 2003, the Board denied service 
connection for peripheral vascular disease.  

VA outpatient records show that in November 1992 the veteran 
reported that he had suffered a myocardial infarction and had 
undergone four-vessel coronary artery bypass grafting at 
Community Hospital in July 1992.  VA records show that in 
May 1993 the veteran complained of continued lower extremity 
burning and that he complained of the same in July 1993.  At 
that time, he admitted to evening lower extremity edema, 
which was gone by morning.  On examination of the lower 
extremities, there were no lesions.  There was mild edema, 
bilaterally.  In January 1994, the veteran complained of 
continued feet and leg numbness and tingling and of 
occasional edema.  On examination of the feet, there was 1 - 
2+ edema, bilaterally.  There were faint pulses, and the feet 
were warm to touch.  There were venous stasis changes on the 
calves, and there was a small area of maceration between the 
4th and 5th toes on the right foot.  The assessment included 
diabetes mellitus, hypertension, neuropathy and coronary 
artery disease.  In July 1994, the veteran reported he 
continued to have edema in his lower extremities, with the 
numbness and tingling unchanged.  On examination of the feet, 
there was 2+ pedal edema, bilaterally, and there were venous 
stasis changes on the calves.  In October 1994, the veteran 
complained of pain of the left leg and foot with swelling.  
On examination, there was pedal edema, bilaterally, left 
greater than right, and there were venous stasis changes.  

In a letter dated in August 1995, Dr. F. repeated his June 
1992 letter stating that the veteran was under his care for 
chronic lumbar spinal myofascitis with complicating segmental 
dysfunction.  He said that incidental findings included 
severe lower extremity circulatory insufficiency (chronic).  
Dr. F. stated said this was the total result of service-
related frostbite complications before the veteran's 
discharge from active duty.  

At a VA examination in August 1995, the veteran reported 
problems with bilateral paresthesia and neuralgias in his 
feet, which he stated had been present since an episode of 
frostbite in 1944.  He reported continuous burning 
paresthesia on the soles of both feet involving additionally 
the top of his feet on occasion.  He said these were 
frequently worsened by activity or by weight bearing, and he 
said that he could not obtain relief with any medications, 
position changes or activity.  He also reported chronic lower 
extremity edema, which he said got worse throughout the 
course of the day.  The physician noted the veteran's history 
of diabetes, high blood pressure and coronary artery disease.  

At the August 1995 VA examination, there was brownish 
discoloration of the skin along the distal aspects of both 
lower extremities.  The skin was cool to the touch.  Both 
feet were erythematous, and there was some peeling of the 
skin noted along the plantar aspect of the heels, as well as 
along the toes.  There were fungal nails noted, bilaterally.  
Pulses were not palpable in either lower extremity below the 
popliteals.  Popliteal pulses were trace to 1+, bilaterally.  
There was trace to 1+ edema present in both lower 
extremities.  Sensation appeared to be mildly reduced along 
the plantar aspects of both feet.  The impression was: 
coronary artery disease, status post myocardial infarction 
and coronary artery bypass graft; probable peripheral 
vascular disease involving both lower extremities; non-
insulin dependent diabetes mellitus; hypertension; and 
residual sequelae of service-connected frost bite injury with 
paresthesia and sensory deficits of both lower extremities.  

In a letter dated in October 1995, the veteran's 
cardiologist, K.C.S., M.D., stated that the veteran had 
significant difficulty walking due to diabetic neuropathy and 
a history of frostbite to his feet.  

VA outpatient records show that in September 1996 the veteran 
underwent a lower arterial Doppler study, and he gave a 
history of leg pain 24 hours a day since 1944.  He also 
reported bilateral edema.  The impression was superficial 
femoral artery disease with moderate distal ischemia at rest 
on the right and severe distal ischemia at rest on the left.  
At a subsequent VA vascular consultation, the examiner noted 
the Doppler results and on examination noted there was 1+ 
pitting edema of the lower extremities.  He also noted 
atrophic skin changes below the knees, bilaterally.  On 
neurological examination, sensation was patchy, and there was 
decreased fine touch distal to the mid calf, bilaterally.  
There was inconsistent sharp/dull discrimination.  The 
assessment was severe claudication; leg pain secondary to 
neurological problems.  

A VA outpatient record dated in January 1997 shows that at 
that the veteran was noted to have the same foot pain that he 
had had for the past 50 years.  Examination of the 
extremities showed 1+ pitting edema on the right lower 
extremity, no edema on the left lower extremity, venous 
stasis change.  There was purpura on the feet, left more than 
right described as chronic.  There were no diabetic foot 
ulcers.  The assessment was:  diabetes mellitus; 
hypertension; and foot pain, status post frostbite in World 
War II.  

At a VA examination in February 1997, the examiner noted the 
veteran's history of cold injury in service, and the veteran 
reported that he had continued to have persistent pains in 
both feet since service.  The examiner noted that the 
veteran's history was also notable for diabetes, 
hypertension, coronary artery disease and aorto-bi-illiac 
disease by non-invasive studies.  On examination, the 
veteran's feet were cold with hair loss.  Dorsalis pedis and 
posterior tibial pulses could not be palpated.  Sensory 
examination was normal except for hyperthesia to pin prick 
and light touch in both feet, left more than right.  Plantar 
responses could not be carefully tested because of pain.  The 
impression was that the veteran's bilateral foot pains, 
hyperesthesia and trouble walking were at least partially 
(the physician estimated about 20 percent) due to his trench 
foot sustained in 1944.  The physician said he made this 
assertion based on the history of the onset of the 
difficulties.  He also said that peripheral vascular disease 
and diabetes certainly contributed to the veteran's problem 
and that this was clear by non-invasive arterial studies of 
the lower extremities and by the historical fact that the 
pain had been progressive and was beginning to march up the 
legs, bilaterally.  

The impression reported on a March 1997 VA lower arterial 
study report was right trifurcation vessel disease with 
moderate distal ischemia at rest and left superficial femoral 
artery disease with moderate distal ischemia at rest.  In a 
March 1997 report, a VA physician reviewed the veteran's 
claims file and concluded it was much more likely that 
peripheral neuropathy and peripheral vascular disease were a 
result of the veteran's long-standing diabetes mellitus, with 
little or no relationship to his trench foot condition 
sustained in the military.  

The record shows that the veteran underwent a VA arteriogram 
in March 1997.  The impression included:  severe focal 
stenosis of both distal superficial femoral arteries; severe 
long segment stenosis of the right popliteal artery with 
continuous peroneal runoff; and occlusion of the mid left 
popliteal artery with reconstitution of a left anterior 
tibial artery, which was faintly opacified to the distal 
calf.  When seen in the peripheral vascular clinic for follow 
up in April 1997, the examiner noted that the veteran's feet 
were warm, and there was dependant rubor.  The assessment was 
stable claudication.  The impression following a June 1997 
lower arterial study was:  pressures suggestive of distal 
superficial femoral artery/popliteal disease on the right 
with moderate distal ischemia at rest and left superficial 
femoral artery disease with marked distal ischemia at rest.  

When seen for follow up in a VA vascular surgery clinic in 
September 1997, it was noted that the veteran had +1 edema of 
both ankles, light touch was positive on the right foot and 
toes and negative on the left foot and toes.  The left foot 
was more painful than the right.  The toes were dark red.  
The assessment after examination and review of the 
arteriogram and a September 1997 lower extremity arterial 
disease study was that the veteran had trench foot, 
bilaterally, which might be masking rest pain.  The examiner 
said the veteran had severe debilitating pain that was 
obviously secondary to frostbite in World War II.  He also 
said the veteran's vascular disease could be secondary to his 
frostbite.  

In a note to the RO dated in September 1997, a VA peripheral 
vascular nurse stated that by the recommendation of the chief 
resident vascular surgeon she was requesting an evaluation of 
the veteran for an increase in VA disability related to the 
injury he received from frostbite in World War II.  

In August 1998, the veteran submitted newspaper article, 
which stated that he was in France in World War II and was 
hospitalized with trench foot in November 1944, was sent to 
England and returned to the United States in April 1945.  

At a VA examination in May 1998, extremity examination showed 
brownish discoloration of both lower extremities with 
erythema, absent popliteal pulses and decreased pedal pulses, 
bilaterally.  Sensory examination showed decreased pinprick 
and light touch in the left leg, not following a dermatomal 
distribution.  There was a glove-stocking impairment of 
pinprick and light touch in the lower extremities up to the 
mid legs.  There was hyperesthesia in both soles.  The 
impression was that examination was consistent with diffuse 
sensory motor polyneuropathy that was documented by 
electromyography in 1995 as a predominantly axonl 
polyneuropathy.  The physician said there was also evidence 
of peripheral vascular disease, worse on the left.  

In the May 1998 report, the VA physician said that after 
careful review of all the available evidence, by clinical 
history, course of the disease and paraclinical studies, he 
concluded that by the early 1970s most of the residual pain 
and paresthesia from frostbite injury in 1944 had healed at 
about a 90 percent level with minimal (10 percent) residual 
defects.  He said that most of the symptom worsening occurred 
after the diagnosis of diabetes mellitus, lumbosacral disease 
and peripheral vascular disease.  He also said that trench 
foot injuries are not progressive.  He said it was known that 
two different types of nerve injuries could act 
synergistically in causing neuropathy, which made it very 
likely that bilateral trench foot aggravated the peripheral 
neuropathy symptoms, specifically the hyperesthesia in both 
plantar aspects of the feet.  He said that based on the 
information already described, the contribution of this 
aggravation was at most 10 percent.  

The veteran underwent a VA vascular examination in September 
2000 at which the physician, after examination of the veteran 
and review of the record, stated that he did not think the 
veteran's peripheral vascular disease was due to his previous 
history of frostbite.  The physician said he thought it was 
the consequence of the veteran's diabetes and high blood 
pressure, as evidenced with coronary artery disease as well.  

At a VA examination in October 2001, the examiner noted the 
veteran's history of coronary artery disease, diabetes 
mellitus, hypertension, peripheral vascular disease and 
peripheral neuropathy.  It was also noted that the veteran 
had frostbite in both feet in 1944.  Examination of the feet 
showed fungal infection.  There was 1+ edema.  The clinical 
diagnosis was coronary artery disease status post bypass 
graft, hypertension, diabetes mellitus and residuals of cold 
injury.  It was the opinion of the examiner that increase in 
the veteran's peripheral vascular disease could be aggravated 
secondary to the bilateral trench feet or by diabetes or by 
the coronary artery disease.  

October 2001 VA X-rays of the feet showed bilateral calcaneal 
spurs, minimal degenerative changes in the left and right 
feet and multiple secondary ossicles.  

In the report of a December 2001 VA examination, the 
physician stated that the veteran was being examined 
regarding his history of cold injury.  He said that the 
veteran reported that he served in World War II and during 
that time he sustained a cold injury.  The veteran said that 
since the cold injury he had continued to suffer from chronic 
left lower leg swelling, pain and discomfort, especially with 
long periods of standing or walking long distances. The 
veteran was also noted to have peripheral vascular disease, 
coronary artery disease, hypertension and diabetes.  On 
examination, the left leg showed 2+ edema, there were no 
chronic ulcers or color changes, but there was some 
tenderness when he was pressed on the leg.  The impression 
was chronic left lower extremity swelling and tenderness, 
likely due to a history of cold injury.  

At a VA examination in May 2002, the examiner noted that the 
veteran had peripheral vascular disease that had progressed 
over the years.  On examination, the physician noted yellow 
brittle toenails, bilateral deep tendon rubor in the feet and 
dry skin on both feet with no muscle wasting noted on the 
feet.  The physician said that the veteran's peripheral 
vascular disease was evidence of systemic atherosclerotic 
disease.  He said that the veteran's diabetes and 
hypertension and systemic atherosclerosis had resulted in 
lower extremity peripheral vascular disease involving the 
distal superficial femoral, popliteal and tibial arteries, 
bilaterally.  He said there was no evidence that the 
veteran's trench feet residuals had increased based on review 
of his multiple physical exams over the years.  He said that 
the physical examination of the veteran's lower extremities 
was consistent with chronic arterial occlusive disease, which 
he said would be present regardless of the veteran's history 
of remote bilateral trench foot.  The physician said that it 
was his opinion that the veteran's service-connected trench 
foot problems had not caused his peripheral vascular disease.  

In February 2004, the RO obtained VA medical records dated 
form March 1997 to January 2004.  They include records 
outlined above as well as an October 2002 note in which it 
was noted at a routine appointment in review of systems that 
the veteran's feet were sensitive to cold due to war injury, 
had some leg pain with activity and had loss of tactile 
sensation in his lower extremities.  In November 2002, the 
veteran described his gait as having problems with feet 
coordination since his frostbite injury during he war.  On 
examination, there were bilateral lower extremity stasis 
dermatitis, weak pulses, erythema, cold extremities and 
generalized onychomycosis.  The assessment included 
difficulty walking, lower extremity neuropathy with question 
of peripheral vascular disease, onychomycosis, diabetes 
mellitus, hypertension and coronary artery disease.  At a 
geriatric clinic in May 2003, examination of the extremities 
showed venous stasis changes on both feet and 2+ edema of 
both feet.  Sensation was absent in both feet; skin was warm.  
There was severe onychomycosis on the nails of both feet.  
The assessment was dementia, difficulty walking, lower 
extremity neuropathy with question of peripheral vascular 
disease, onychomycosis, diabetes mellitus, hypertension, 
hyerlipidemia and osteoporosis.  The records include an 
August 2003 request for a podiatry consultation in which it 
was noted that the veteran complained of onychomycosis and 
over grown toenails.  

In the report of a visit to a VA podiatry clinic in September 
2003, the podiatrist noted that she had read the report of 
the May 2003 VA examination as it related to the veteran's 
trench foot and vascular disease history.  On examination, 
the veteran had dry scaly feet with dry vesicles on his 
soles.  The nails were fungal and onychauxic.  There was 
marked ankle and foot edema.  The assessment was nail and 
skin fungus, chronic, and diabetic with peripheral vascular 
disease.  The nails were debrided, and medication was 
prescribed.  The veteran was seen at a follow up visit to the 
podiatry clinic in January 2004 at which time examination 
showed that the veteran had dry foot skin with resolved dry 
vesicles on his soles.  The nails were fungal and onychauxic.  
The assessment was nail and skin fungus, chronic, improved, 
and diabetic with peripheral vascular disease.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Specific rating criteria

Effective January 12, 1998, during the pendency of this 
appeal, VA revised its Rating Schedule, 38 C.F.R. Part 4, 
with regard to rating cardiovascular disorders, including 
cold injury residuals.  See 62 Fed. Reg. 65207- 65244 (1997).  
Because the veteran's claim was filed before the regulatory 
change occurred, the Board will consider both the former and 
the current schedular criteria.  However, VA General Counsel 
has held that the retroactive reach of a revised regulation 
can be no earlier than the effective date of that change, and 
that the Board may apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); see also 
VAOPGCPREC 3-2000 (2000).  

The Board observes in passing that the RO provided the 
veteran with notice of the former regulations in the February 
1993 Statement of the Case and provided him with notice of 
the revised regulations in the June 2002 and Februrary 2004 
Supplemental Statements of the Case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Pursuant to the former criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (in effect prior to January 12, 1998), 
residuals of frozen feet (immersion foot) with mild symptoms, 
chilblains, warranted a 10 percent evaluation, whether the 
condition was unilateral or bilateral.  Unilateral persistent 
moderate swelling, tenderness, redness, etc., warranted a 20 
percent evaluation while a 30 percent rating was warranted 
when there was persistent moderate swelling, tenderness, 
redness, etc., bilaterally.  Unilateral loss of toes, or 
parts, and persistent severe symptoms warranted a 30 percent 
rating, while bilateral loss of toes, or parts, and 
persistent severe symptoms warranted a 50 percent evaluation.  
A note following this diagnostic code indicated that there 
was no requirement of loss of toes or parts for an assessment 
of mild or moderate disability.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).  

Under the revised criteria of Diagnostic Code 7122, effective 
January 12, 1998, a 10 percent rating is assigned for 
residuals of cold injury with pain, numbness, cold 
sensitivity or arthralgia.  A 20 percent rating requires 
pain, numbness, cold sensitivity or arthralgia plus tissue 
loss, nail abnormalities, color changes, local impaired 
sensation, hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  A 30 percent rating requires pain, 
numbness, cold sensitivity or arthralgia plus two or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).

Notes following these criteria indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26.  
38 C.F.R. § 4.104, Diagnostic Code 7122, including Notes 1 
and 2 (effective Jan. 12, 1998).  

Additional revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998.  Although the rating criteria 
remained essentially identical to those cited directly above, 
Note 1 was amended as follows:  Note (1) Separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  
38 C.F.R. § 4.104, Diagnostic Code 7122, Note 1 (1999); 63 
Fed. Reg. 37,779 (1998).  

Analysis

The veteran is seeking increased disability ratings for his 
service-connected residuals of trench feet.  He essentially 
contends that his symptoms are more severe than is 
contemplated by the 10 percent disability rating assigned 
prior to January 12, 1998 for residuals of bilateral trench 
foot, and the separate 10 percent ratings assigned for each 
foot since that time under the revised regulation.  

Mittleider discussion

The Board notes that the veteran has been diagnosed with 
several disorders that affect his lower extremities, 
including his feet.  These include a back disability, 
diabetes, peripheral neuropathy and peripheral vascular 
disease as well as his residuals of bilateral trench foot, 
which is at issue here.  Service connection has been granted 
for peripheral neuropathy; the back disability, diabetes and 
peripheral vascular disease are not service connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  The Board believes there 
is sufficient evidence of record to adequately evaluate the 
veteran's residuals of bilateral trench foot, but to the 
extent that the veteran's cannot be medically distinguished, 
the Board will generally treat them as part of the service-
connected residuals of bilateral trench foot.  However, 
because a separate rating has previously been assigned for 
peripheral neuropathy associated with the veteran's trench 
feet, the Board will not consider any neurological symptoms 
in its analysis.  To do so would violate the prohibition 
against the evaluation of the same manifestation under 
different diagnoses.  See 38 C.F.R. § 4.14 (2003).  

Schedular rating

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of bilateral trench 
foot prior to January 12, 1998.

The veteran's service-connected bilateral trench feet were 
collectively rated 10 percent disabling prior to the change 
in the regulations on January 12, 1998.  As noted above, the 
current regulations may not be applied earlier than their 
effective date.  Accordingly, the Board will first evaluate 
the service-connected disability under the former schedular 
criteria.   

As was noted earlier, under the former criteria a 30 percent 
rating for bilateral trench foot required persistent moderate 
swelling, tenderness, redness, etc., bilaterally.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).  

On review of the record, the Board finds that the veteran's 
residuals of bilateral trench foot, exclusive of neurological 
findings, have continually been manifested by bilateral foot 
pain plus nail abnormalities of each foot.  A longitudinal 
review of the record shows that the pain and nail 
abnormalities have been reported in medical reports for many 
years and that the Board in a February 1975 decision found 
that the veteran's service-connected bilateral trench foot 
residuals were principally manifested by some trophic skin 
changes in the feet and changes in the nails.  

Subsequent medical records include the VA outpatient records 
and examination reports outlined in detail above, as well as 
private medical records including letters from Dr. F., the 
veteran's private chiropractor.  These medical records show 
that in addition to findings of foot tenderness and nail 
changes, there were consistent findings of edema and foot 
discoloration.  When there was a diagnosis associated with 
findings of edema and color changes, the diagnosis was 
usually diabetes mellitus, peripheral vascular disease, 
hypertension or coronary artery disease.  The record does, 
however, include the report of a physician at a VA vascular 
surgery clinic who noted edema, foot pain and dark red toes, 
and his assessment was trench foot, bilateral, which might be 
masking rest pain.  He went on to say that the veteran had 
severe debilitating pain in the lower extremities that was 
obviously secondary to frostbite and that his vascular 
disease could be secondary to frostbite.  

Resolving doubt in favor of the veteran, there is medical 
evidence that provides a basis for the finding that the 
residuals of the veteran's bilateral trench foot are 
manifested by pain, and at least in part by persistent 
swelling and color changes, which closely approximates the 
criteria for a 30 percent rating for bilateral trench foot 
under the former rating criteria.  With application of the 
provisions of 38 C.F.R. § 4.7, the Board concludes that under 
the former rating criteria, the criteria for a 30 percent 
rating for residuals of bilateral trench foot have been met.  
At no time, however, has the evidence shown loss of toes or 
parts, which would be required for the next higher and 
maximum 50 percent rating for residuals of bilateral trench 
feet under the former rating criteria.  



2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of left trench foot 
from January 12, 1998.  

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of right trench foot 
from January 12, 1998.

As discussed above, the veteran's service-connected trench 
feet have been rated separately as of January 12, 1998.  
However, because the symptomatology associated with the 
veteran's service-connected trench feet is approximately the 
same, the Board will address them together.

As was outlined earlier, under the revised criteria for each 
affected part a 20 percent rating requires pain, numbness, 
cold sensitivity or arthralgia plus tissue loss, nail 
abnormalities, color changes, local impaired sensation, 
hyperhidrosis or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).  A 30 
percent rating requires pain, numbness, cold sensitivity or 
arthralgia plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122 
(2003).  

The Board finds that the swelling and color changes arguably 
associated with the veteran's trench feet along with the 
long-present pain and nail abnormalities support a 30 percent 
rating for each foot under the revised rating criteria.  

The Board acknowledges that some examiners have associated 
discoloration of the extremities with erythema with 
peripheral vascular disease, which weighs against the 
veteran's increased rating claim.  The Board notes, however, 
that a physician in a VA vascular clinic associated edema, 
foot pain and color changes of the toes with the veteran's 
trench feet.  Further, at another examination, the physician 
found fungal infection of the feet and edema and reported a 
diagnosis of coronary artery disease status post bypass 
graft, hypertension, diabetes mellitus and residuals of cold 
injury without stating explicitly that he associated the 
symptoms found on examination with an individual diagnosis.  
The Board also notes that VA X-rays have shown degenerative 
changes in each foot, and those changes have not been 
dissociated from the veteran's residuals of trench feet.  
With consideration of the Court's holding in Mittleider, 
these X-ray abnormalities provide another factor, along with 
pain plus nail abnormalities and color changes, supporting a 
30 percent rating for each foot under the revised rating 
criteria.  

The revised rating criteria do not include a schedular rating 
higher than 30 percent for cold injury residuals of an 
affected part.  Peripheral neuropathy as a residual of cold 
injury has been separately rated, and no other complications 
that would warrant a separate rating have been shown.  There 
is, therefore, no basis for a rating in excess of 30 percent 
for residuals of cold injury of either foot under the revised 
schedular criteria.  

In summary, the Board finds that the veteran's residuals of 
bilateral trench foot (excluding neurological findings) have 
been manifested by bilateral foot pain plus nail 
abnormalities of each foot, and there is medical evidence 
indicating edema and color changes of the feet are residuals 
of bilateral trench foot, which allows a 30 percent rating 
for residuals of bilateral trench foot under the former 
rating criteria. 

Applying the revised rating criteria, the Board concludes 
that the bilateral foot pain, nail abnormalities, edema and 
color changes that may be associated with the veteran's 
bilateral trench feet support a 30 percent rating for each 
foot under those criteria, which became effective January 12, 
1998.  This is the highest schedular rating available under 
the revised rating criteria.  Although there are provisions 
for separate evaluations for amputations of toes, such have 
not been shown, nor, with the exception of peripheral 
neuropathy that has been separately rated, does the evidence 
show other complications or associated diseases that would 
warrant separate ratings.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  Bagwell left intact, however, a prior 
Court holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
that when an extraschedular grant may be in order, that issue 
must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  In the February 
2004 Supplemental Statement of the Case the RO concluded that 
referral for an extraschedular evaluation was not warranted 
for the veteran's service-connected residuals of bilateral 
trench feet.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).

The record in this case does not demonstrate that the 
veteran's residuals of bilateral trench feet markedly 
interfere with employment or that he has required frequent 
periods of hospitalization for this disability.  The record 
reflects that the veteran is 81 years old and that he worked 
in landscaping for 20 years followed by 15 years working as a 
school custodian.  Medical evidence of record shows that the 
veteran has many non service-connected disabilities including 
diabetes mellitus, peripheral vascular disease, back 
disabilities, coronary artery disease and hypertension.  
There is no indication that he left employment solely because 
of residuals of bilateral trench feet or that they interfered 
with his ability to maintain employment beyond the level 
contemplated by the assigned schedular ratings.  There is no 
medical evidence that indicates that the residuals of the 
veteran's bilateral trench foot are unusual in any way not 
contemplated by the applicable schedular criteria.  There is 
also no indication that the veteran has been hospitalized due 
to his service-connected residuals of bilateral trench foot 
at any time during the rating period.  
In addition, there is no evidence that there are any 
extraordinary clinical manifestations of the disability, and 
the veteran himself does not appear to so contend. 

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The evidence of record does not reflect any 
factor that takes the veteran outside of the norm or that 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted. 


ORDER

A 30 percent rating, but no higher, is granted for residuals 
of bilateral trench foot prior to January 12, 1998, subject 
to the criteria governing the payment of monetary awards.  

A 30 percent rating, but no higher, is granted for residuals 
of left trench foot from January 12, 1998, subject to the 
criteria governing the payment of monetary awards.  

A 30 percent rating, but no higher, is granted for residuals 
of right trench foot from January 12, 1998, subject to the 
criteria governing the payment of monetary awards.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



